Title: From George Washington to George Lewis, 13 November 1797
From: Washington, George
To: Lewis, George



Dear Sir,
Mount Vernon 13th Novr 1797

The running off of my Cook, has been a most inconvenient thing to this family; and what renders it more disagreeable, is, that I had resolved never to become the master of another Slave by purchase; but this resolution I fear I must break.
I have endeavoured to hire, black or white, but am not yet supplied. A few days ago, having occasion to write to Mr Bushrod Washington on other matters, I asked if one could be had in Richmond; the following is his answer.
“Mr Brooke (late Governor) informs me that he had a very excellent Cook, with no other fault than a fondness for liquor (which a town afforded him too many opportunities of indulging) who is now in Fredericksburg, and is to be sold. I shall write to the Gentleman who has him, not to sell him till he hears from you. Should you, under this character, wish to buy, or hire him, please address a letter to Mr George Murray of that place. He cooked for Mr Brook⟨e⟩ while he was in the Government.”
Let me ask you now, to see both Mr Murray, & the man himself; and if upon conversing fully with the latter, you should be of opinion (from the account he gives of himself) that he is a good Cook, and would answer my purposes, then discover the lowest terms on which he could be had by purchase, or on hire; & inform me of

the result by the first Post to wch an answer shall be immediately given.
I should like to know the age, and as far as you are enabled to ascertain it, the temper & looks of the man described—Whether he has a wife, and expects to have her along with him; and in that case, what children they have—with her age & occupation. By the time I can receive an answer from you, I expect Mrs Forbes, who was Govr Brooke’s housekeeper, will be here as my housekeeper; and from her own knowledge of the person, and your account I shall be enabled to determine what answer to give. Our loves to Mrs Lewis &ca. I am—Your Affecte Uncle

Go: Washington

